Citation Nr: 1208119	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-15 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher initial rating for left hand and wrist disability, evaluated as 10 percent disabling.

2.  Entitlement to a higher rating for left hand surgical scar, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to March 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing was held before the undersigned Veterans Law Judge on November 13, 2007.  A copy of the hearing transcript has been associated with the file.

In October 2010, the Board remanded this case to the agency of original jurisdiction (AOJ) for further evidentiary development.  By rating decision dated in October 2011, the AOJ awarded a higher initial evaluation for the service-connected left hand and wrist disorder--from noncompensable to 10 percent.  The United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further held that, where a claimant has filed a notice of disagreement as to a decision assigning a particular rating, a subsequent decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status.  

The October 2011 decision also awarded a separate rating of 10 percent for a left hand surgical scar as a residual of the Veteran's service-connected left hand and wrist disability, as well as temporary total ratings under 38 C.F.R. § 4.30 following December 2006 and May 2008 surgeries.  These total ratings were made effective from December 13, 2006, to February 1, 2007, and from May 16, 2008, to August 1, 2008.  The Board's analysis is limited to whether a rating higher than 10 percent under the schedule is warranted during the periods when the 10 percent was in effect.  


REMAND

In its October 2010 remand, the Board requested that all records from the Dayton (Ohio) VA Medical Center (VAMC) and the Columbus (Ohio) VAMC dating from September 2009 be provided for inclusion in the claims folder.  The remand further directed that all attempts to obtain such records should be documented in the file.  If no records were available, a negative response was required.  

Records from the Columbus VAMC dated from September 2009 to October 2010 have been received.  However, the only record provided by the Dayton VAMC consists of a document appearing to be an appointment schedule, showing no records of appointments for the Veteran subsequent to July 2008.  However, the Veteran's representative implied in documents submitted in December 2009 and February 2012 that the Veteran receives ongoing treatment at that facility.  There was also no attempt to obtain a negative response from the Dayton VAMC as to the unavailability of the requested records.  

The Court has held that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  The matter must therefore be remanded to the AOJ so that all available records from the Dayton VAMC dated from September 2009 can be obtained.  Id.  

In addition, updated treatment records from the Columbus VAMC should be obtained on remand.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, incoordination, flareups, or pain. The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran underwent a VA examination of her left hand and wrist in November 2010.  The examination report shows evidence of limitation of motion of the left wrist, with objective signs of painful motion; however, the examiner did not note "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain" in accordance with the holding in Mitchell, supra.  Such a finding is necessary in this case to determine whether the appellant is entitled to a higher disability evaluation based on functional losses.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; § 19.9.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  The Board finds that a new VA examination of the Veteran's left wrist and hand should be scheduled upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Dayton VAMC and request that all records of the Veteran's treatment at that facility since September 2009 be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, a negative response must be received.  The AOJ must then allow the Veteran the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Contact the Columbus VAMC and request that all records of the Veteran's treatment at that facility since October 2010 be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, a negative response must be received.  The AOJ must then allow the Veteran the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After the aforementioned development has been completed, schedule the Veteran for a VA orthopedic examination to determine the current severity of her service-connected left wrist and hand disorder.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  The examination should include range-of-motion studies.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination, etc.  Functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  

4.  After the above has been completed, re-adjudicate the issues, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue continues to be denied, the Veteran and her representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required of the Veteran until she is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim. 38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

